Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims are allowable over the prior art. The prior art is considered to teach diet-induced NASH in C57BL/6 mice strains. Kurasawa teaches making mouse models of diet-induced obesity in the C57BL/6 mouse strain, and separately, in the AKR/J mouse strain, and also teaches making hybrid mice for the same reason. However, Kurasawa does not teach doing so for the purpose of making non-alcoholic steatohepatitis mouse models, nor does Kurasawa teach the specific hybrid claimed presently (i.e a C57BL/6 and AKR/J hybrid). While it may be reasonable to consider such a cross to have been obvious-to-try on a prima facie basis, upon further review the prior art does is not considered to support the requisitely high expectation of success required to sustain such a rejection. For example, it is noted that the vendor of the AKR/J strain mouse states that “AKR/J mice are relatively resistant to aortic lesion formation on a semi-synthetic high fat diet and are hyporesponsive to diets containing high levels of fat and cholesterol.” (See The Jackson Laboratory, description of Inbred strain AKR/J; (jax.org/strain/UrlAsPDF/00648, ©2021 THE JACKSON LABORATORY, see attached; links to numerous supporting publications published prior to applicant’s filing date are provided therein; PDF cited merely as evidentiary). Since the rejection based on an obvious-to-try rationale requires a high expectation of success, and since the prior art teaches that that AKR/J mice are hyporesponsive to diets containing high levels of fat and cholesterol, this rationale becomes inapplicable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633